DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: the claim should be amended to state: “…the first membrane is adjacent to the light source.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, “wavelength frequency” is unclear. Is it the wavelength or the frequency that is claimed?
As to claim 23, the claim is indefinite in that it depends upon itself. For purposes of examination, it is understood as depending from claim 22.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 14-15, 21-29, 31-32, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0202966 A1 to Gross et al. (“Gross”).
As to claim 1, Gross discloses an implantable device for use in monitoring physiological changes in the patient (implantable device 10 for detecting a concentration of analyte in a subject, Figure 1, paragraph [0141]), the device comprising:
a vessel adapted to being implanted within a patient's body (implantable device 10 comprises a housing 20, paragraph [0141]); 
a chamber having a cell layer (chamber 24 holds cells 26 within a membrane 42, Figure 1, paragraph [0142]) and capable of being secured to the vessel (see Figure 1, where chamber is secured to housing 20); 
a light source for shining light onto the cells (light source 28 illuminates cells 26 in membrane 42, paragraph [0144]); 
a reader for detecting and/or decoding signals from the cells to monitor physiological changes in the patient (optical detector 30 receives optical signal from cell layer to send to signal 
As to claim 2, Gross discloses the device of claim 1. Gross further discloses the vessel is tubular, rectangular, square, or any other shape (see Figure 3-4, where device 100 is cylindrical in shape).
As to claim 4, Gross discloses the device of claim 1. Gross further discloses wherein the chamber comprises a body adapted to being secured to the vessel (see Figure 1, where chamber 24 is secured to housing 20). 
As to claim 5, Gross discloses the device of claim 1. Gross further discloses wherein the chamber comprises a biologic component (chamber 24 holds cells 26 within a membrane 42, paragraph [0142]).
As to claim 6, Gross discloses the device of claim 5. Gross discloses wherein the biologic component comprises a cell layer having cells pre-positioned on or in the device prior to implantation (chamber 24 holds cells 26 within a membrane 42, where cells 26 are in chamber 24 before apparatus is implanted in subject, Figure 1, abstract, paragraph (0142]).
As to claim 7, Gross discloses the device of claim 6. Gross discloses wherein the pre-positioned cells are adapted to respond to a physiological signal from the patient (apparatus used to detect a concentration of an analyte in a subject, and cells 26 within chamber 24 produce sensor proteins in response, paragraph [0138], [0141]).
As to claim 14, Gross discloses the device of claim 1. Gross discloses wherein the light source shines light onto the cell layer (light source coupled to wall of chamber 24 to emit light in a steady-state mode to cells 26 within membrane 42, paragraphs [0141], [0146], [0149]) thereby 
As to claim 15, Gross discloses the device of claim 1. Gross further discloses wherein the device is capable of wireless communication (device 10 can comprise a transmitter 90 to transmit data wirelessly, paragraph ([0159]). 
As to claim 21, Gross discloses the device of claim 1. Gross discloses wherein the signals measure blood pressure, ECG, heartrate, body temperature, glucose levels, gene and protein changes, local cellular changes that reflect systemic disease or change in health status or combinations thereof (optical detector 30 sends signal to determine indication concentration of analyte in chamber 24, and thus analyte concentration in subject, such as a glucose level of the subject, Figure 2, abstract, paragraphs (0058]-[0059], [0143]).
As to claim 22, Gross discloses the device of claim 1. Gross further discloses wherein the signals are transmitted to an external receiver (device 50 comprises a transmitter 90, which wirelessly transmits the collected data to electronic receiving apparatus 132, such as a watch with receiving capabilities, a personal computer, a cellphone or a PDA, paragraph [0159]).
As to claim 23, Gross further discloses wherein the receiver compares the signal to a reference signal to diagnose the disease or condition ([0160] – this is inherently done in order to translate the received signal into glucose concentrations).  
As to claims 24-25, Gross further discloses wherein the receiver decodes the signal to trigger an event, wherein the event may include adjusting the patient's medical treatment  (see [0160] – in the event of hyperglycemia, the receiver may trigger the release of insulin).  
As to claim 26. Gross discloses a chamber for use in monitoring physiological changes in the patient (implantable device 10 for detecting a concentration of analyte in a subject with a chamber 24 holding cells 26, Figure 1, paragraph [0141]), the chamber comprising: 
a body being secured to a vessel for implantation with a patient's body (implantable device 10 comprises a housing 20 (vessel), where chamber 24 holds cells 26, see Figure 1, where chamber 24 is secured to housing 20, paragraph [0141]); 
an opening within the body (chamber 24 has hollow interior to hold cells 26, Figure 1 ); and a biologic component situated comprising a cell layer having cells pre-positioned on or in the 
As to claim 27, Gross discloses the chamber of claim 26. Gross discloses wherein the body is tubular, rectangular, square, or any other shape (see Figure 2, chamber 24 is rectangular).
As to claim 28, Gross discloses the chamber of claim 26. Gross discloses wherein the body is made from plastic, stainless-steel, polyamide, Teflon, polymers (chamber 24 can comprise a biocompatible polymer, paragraph [01581), or other synthetic or biological materials.
As to claim 29, Gross discloses the chamber of claim 26. Gross further discloses wherein the body is made from one piece of material (chamber 24 comprises a body, which can comprise at least one biocompatible polymer, Figure 2, paragraph (01581).
As to claim 31, Gross discloses the chamber of claim 26. Gross further discloses wherein the body has at least one opening (chamber 24 has a hollow interior (opening) in which cells 26 reside, Figure 1).
As to claim 32, Gross discloses the chamber of claim 26. Gross further discloses wherein the biologic component is situated within the opening (chamber 24 has a hollow interior (opening) in which cells 26 reside, Figure 1).
As to claim 37, Gross discloses the chamber of claim 26. Gross further discloses wherein the opening has a wall on one side to secure the cell layer within the biologic component (see Figure 1, chamber 24 has a hollow interior with a wall to secure the membrane 42 to the cells 26).
.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 8,938,300 B2 to Rosero (“Rosero”).
As to claim 3, Gross discloses the device of claim 1. Gross further discloses wherein the vessel is adapted to being implanted in an extravascular space within the patient's body (implant an active medical device, including housing 20, inside bone of patient, paragraphs [0130], (0132], [0141]) but fails to disclose wherein the vessel is adapted to being implanted in each of an intravascular, and perivascular space within the patient's body. 
Rosero discloses wherein the vessel is adapted to being implanted in each of an intravascular and perivascular space within the patient's body (intravascular sensor 100 with tubular stent like structure is implanted in the intravascular or perivascular space, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the vessel fs adapted to being implanted in each of an intravascular and perivascular space within the patient's body, as taught by Rosero, because implanting the vessel in the intravascular and perivascular space widens its uses in different parts of the body.
Claims 8-10, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 7,163,825 B2 to Gault ("Gault").
As to claim 8, Gross discloses the device of claim 1. Gross further discloses the chamber (chamber 24, paragraph [0141]) and a biologic component (cells 26, paragraph [0141]) but fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. 

As to claim 9, Gross in view of Gault discloses the device of claim 8. 
Gross fails to disclose wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned. 
Gault discloses wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned (culture chamber is defined as between two walls, where wall can be glass, where there is a cell culture space to introduce thin layers of cells, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned, as taught by Gault, because having a non-porous membrane can prevent the cells from dispersing their biological products through that particular wall, allowing control of where the biological products do travel through.
As to claim 10, Gross in view of Gault discloses the device of claim 8. Gross fails to disclose wherein the first membrane is made from glass. 
Gault discloses wherein the first membrane is made from glass (walls of culture chamber can be glass, claim 5). It would be obvious to one of ordinary skill in the art before the effective 
As to claim 33, Gross discloses the chamber of claim 26. Gross further discloses the biological component (cells 24, paragraph [0141]) but fails to disclose wherein the biologic component further comprises a first membrane and a second membrane on either side of the biologic component. Gault discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (culture chamber is defined as between two walls, where there is a cell culture space to hold thin layers of cells, abstract, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Gault, because having membranes on either side of the biologic component provides an environment which can promote cell adhesion, and thus promote its functionality.
As to claim 34. Gross in view of Gault discloses the chamber of claim 33. Gross fails to disclose wherein the first membrane is non-porous. Gault discloses wherein the first membrane is non-porous (culture chamber is defined as between two walls, where wall can be glass, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is non-porous, as taught by Gault, because having a non-porous membrane can prevent the cells from dispersing their biological products through that particular wall, allowing control of where the biological products do travel through.
.
Claims 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 7,892,222 B2 to Vardi et al., ("Vardi").
As to claim 8, Gross discloses the device of claim 1. Gross fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. Vardi discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (inner membrane 110 comprises first and second membranes on either side of photosynthetic cells 135, Figure 18, column 4, lines 52-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Vardi, because having membranes on either side of the biologic component provides an environment which can promote cell adhesion, and thus promote its functionality.
As to claim 11, Gross in view of Vardi discloses the device of claim 8. Gross fails to disclose wherein the first membrane is adjacent to the light source. Vardi discloses wherein the first membrane is adjacent to the light source (see Figure 18, where first membrane of inner membrane 110 is adjacent to optical fiber 148, column 4, lines 56-58). It would have been obvious 
As to claim 13, Gross in view of Vardi discloses the device of claim 8. Gross fails to disclose wherein the second membrane is distal to the light source. Vardi discloses wherein the second membrane is distal to the light source (see Figure 18, where second membrane of inner membrane 110 is distal to the optical fiber 148, where second membrane is closest to functional cells 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is distal to the light source, as taught by Vardi, because having the second membrane distal to the light source would ensure that the light is coming from one direction.
Claims 8, 12, 30, 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 5,713,888 A to Neuenfeldt et al., ("Neuenfeldt").
As to claim 8, Gross discloses the device of claim 1. Gross further discloses the chamber (chamber 24, paragraph (0142]) but fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. Neuenfeldt discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (membranes 32 and 34 hold cells 12 between the two, Figures 3, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by 
As to claim 12, Gross in view of Neuenfeldt discloses the device of claim 8. Gross fails to disclose wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer. Neuenfeldt discloses wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer (second porous wall element 34 associates with the host's biological system closely enough to transfer nutrients and wasted in support of the biological processes of the implanted cells, and allows therapeutic products generated by the implanted cell 12 to the host, column 5, lines 33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer, as taught by Neuenfeldt, because having a porous membrane allows nutrients to pass through to improve the chance of cell viability.
As to claim 30, Gross discloses the chamber of claim 26. Gross further discloses the body (chamber 24 comprises a body to hold cells 24, paragraph [01411) but fails to disclose wherein the body is made from two pieces of material secured together. Neuenfeldt discloses wherein the body is made from two pieces of material secured together (second hoop element 16 is pressed into engagement against wall element 34 and wall element 32 (two pieces of material) to seal periphery of cell holding chamber 18, Figure 5, column 6, lines 43-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the body is made from two pieces of material secured together, as taught 
As to claim 33, Gross discloses the chamber of claim 26. Gross further discloses the biological component (cells 24, paragraph [0141]) but fails to disclose wherein the biologic component further comprises a first membrane and a second membrane on either side of the biologic component. Neuenfeldt discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (membranes 32 and 34 hold cells 12 between the two, Figures 3, 5). 
It would have been obvious to one of ordinary skill in the art at the lime of invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Neuenfeldt, because having membranes on either side of the biologic component provides an environment which can promote cell adhesion, and thus promote its functionality.
As to claim 36, Gross in view of Neuenfeldt discloses the chamber of claim 33. Gross fails to disclose wherein the second membrane is porous that allows for select fluid and nutrients to pass to the cell layer. Neuenfeldt discloses wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer (second porous wall element 34 associates with the host's biological system closely enough to transfer nutrients and wasted in support of the biological processes of the implanted cells, and allows therapeutic products generated by the implanted cell 12 to the host, column 5, lines 33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer, as taught by Neuenfeldt, .
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 2018/0085038 A1 to Chen et al. (“Chen”).
As to claims 16-20, Gross fails to disclose wherein the device is capable of engaging in a two-way communication through transmission of one of more signals through at least a portion of the patient's body, wherein the two-way communication includes transmitting and receiving electromagnetic radiation signals, wherein the signals are transmitted with a wavelength frequency in a range of approximately lx 10-8 to 1X 10-1Hz, wherein the electromagnetic radiation signals include infrared, visible light, radio waves, microwaves, ultraviolet, X-rays, gamma rays, ultrasonic signals or combinations thereof, or wherein the electromagnetic radiation signals travel through the body with minimal interference from the surrounding tissues or organs.
However, in a similar device, Chen discloses a device capable of engaging in a two-way communication through transmission of one of more signals through at least a portion of the patient's body, wherein the two-way communication includes transmitting and receiving electromagnetic radiation signals, wherein the signals are transmitted with a wavelength frequency in a range of approximately lx 10-8 to 1X 10-1Hz, wherein the electromagnetic radiation signals include infrared, visible light, radio waves, microwaves, ultraviolet, X-rays, gamma rays, ultrasonic signals or combinations thereof, or wherein the electromagnetic radiation signals travel through the body with minimal interference from the surrounding tissues or organs (see [0026]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross with the transceiver capable of two-way communication as shown by Chen in order to achieve the predictable result of allowing the device to both communicate its analyte values while also updating the device’s firmware if problems arise after implantation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791